DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 2-25-22.  The elected embodiment does not incorporate substantially oval apertures.
Specification
The disclosure is objected to because of the following informalities:
The added limitations to claims 1 and 20 do not appear to be in the specification. The detailed description portion of the specification (preferably in the section directed at the elected embodiment) needs to amended to incorporate these limitations so as to provide support.  It is believed the limitations are supported by the original Figures and are not considered new matter.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the height" on line 8.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 5 and 8, the “large and small apertures” of claim 5 and the “first, second, and third apertures” of claim 8 are unclear.  Claim 1 discloses the plurality of apertures comprises a forward set and a rear set.  Paragraphs [0034] and [0036] disclose the forward set is 202a-c and the rear set is 204a-c which covers all of the apertures in the elected embodiment.  Claims 5 and 8 introduce their apertures in the exact same manner as claim 1 introduces the forward and rear sets which means the claims 5 and 8 apertures are sub-group of the plurality of apertures which is interpreted as the claim 5 and 8 apertures being in addition to the front and rear set of apertures which is not incorporated by the elected embodiment.  Claim 3 properly further defines the forward set so it is clear the first elongated aperture is not in addition to the claim 1 sets as supported by the elected embodiment.  Applicant can amend claims 5 and 8 apertures to further limit the claim 1 front and rear sets of apertures or can move these claims into a withdrawn state if they are directed to another embodiment.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8, and 20-22 are rejected (claims 5 and 8 as best understood) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonterman et al. (D800,515) in view of Bullard et al. (2004/0194322) and Durbin (D396,389) [with evidence references Gonterman et al. (2014/0130359) (hereafter referred to as G359), Latham (D188,618), Latham (D188,620), and Donaldson (D163,028)].  Please see the first Figure below for Examiner added reference labels to Gonterman et al. and the second and third Figure for Examiner added reference labels Durbin.
With regards to claims 1, 4, 20, and 21, Gonterman et al. disclose the invention including a utensil (Fig. 5) with a handle (1), a head (2) having a top side (left side in Fig. 2) and a bottom side (right side in Fig. 2), a plurality of apertures extending through the head from the top side to the bottom side (3), the handle has a longitudinal axis (4), and the top and bottom sides define opposed flat surfaces (Fig. 2).

    PNG
    media_image1.png
    640
    380
    media_image1.png
    Greyscale

However, with regards to claims 1 and 20, Gonterman et al. fail to disclose the utensil has a choke guard disposed between the handle and the head, the choke guard extends laterally transverse to the handle and has parallel opposed sides with rounded corners, and a width of the choke guard is greater than a height of the choke guard.
Bullard et al. teach it is known in the art of eating utensils to incorporate a choke guard disposed between the handle and the head (315, Figs 8-11), the choke guard extends laterally transverse to the handle (315, Fig. 9) and has parallel opposed sides (315, Figs. 9 and 11) with rounded corners (315, Fig. 11) and a width of the choke guard is greater than a height of the choke guard (315, Figs. 9 and 11).  Such a modification makes the utensil safer.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Gonterman et al. with the guard, as taught by Bullard et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 1, 3-5, 8, 20, and 22, Gonterman et al. fail to disclose the apertures include a forward set of parallel apertures and a rearward set of parallel apertures closer to the choke guard than the forward set of apertures, the forward set has a first elongated aperture having a first longitudinal axis, the rear set has a second elongated aperture having a second longitudinal axis, the longitudinal axes are axially aligned, the first and second axes are parallel to the handle longitudinal axis, the plurality of apertures has a large aperture and a plurality of small apertures with a smaller volume than the large aperture, the plurality of apertures has a first, second, and third aperture, respective rear ends of the forward set apertures are along a first axis, and respective forward ends of the rear set apertures are aligned along a second axis parallel to the first axis.
Durbin teaches it is known in the art of food utensil heads to incorporate apertures include a forward set of apertures (f1, f2, f3) and a rearward set of apertures (r1, r2, r3), the forward set has a first elongated aperture having a first longitudinal axis (f1), the rear set has a second elongated aperture having a second longitudinal axis (r1), the longitudinal axes are axially aligned (Fig. 2), the plurality of apertures has a large aperture (f1) and a plurality of small apertures with a smaller volume than the large aperture (f2, f3), the plurality of apertures has a first (r1), second (r2), and third aperture (r3), respective rear ends of the forward set apertures (e1, e2, e3) are along a first axis (1a), and respective forward ends of the rear set apertures (e4, e5, e6) are aligned along a second axis (2a) parallel to the first axis (1a, 2a).  Modified Gonterman et al. disclose the rear apertures (r1, r2, r3) being closer to the choke guard (315 in Bullard et al.) than the forward set of apertures (f1, f2, f3) and the Claim 4 first and second axes are parallel to the handle axis (4, f1, r1).  The claim of Gonterman et al. discloses the design is an ornamental design and it would have been obvious to have replaced one ornamental design with another ornamental design including the apertures (f1, f2, f3, r1, r2, r3) of Bullard et al.  Gonterman et al. also teach that it is known for alternate shapes, locations, orientations, and numbers of apertures (Figs. 1, 3, 4, and 6).  [G359 incorporates the same inventors as Gonterman et al. and shares an embodiment.  Paragraph [0027] in G359 provides evidence that modifications are known with this type of apparatus “many modifications and variations will be apparent to those of ordinary skill in the art”.  Figure 1 in Latham (D188,618) and Figure 1 in Latham (D188,620) provide evidence that different food utensils with different intended functions can have the same aperture shapes, locations, orientations, and numbers.  Donaldson (Fig. 1) discloses a food utensil with a different intended function with apertures having shapes on the order of that shown in Gonterman et al.  Donaldson and both Latham references provide evidence that one skilled in the art would consider the apertures from any food utensil.]  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Gonterman et al. with the aperture shapes and locations, as taught by Durbin, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

    PNG
    media_image2.png
    527
    296
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    379
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s choke guard arguments with respect to claims 1, 3-5, 8, 21, and 22 have been considered but are moot because the arguments are not directed at the new ground of rejection.
Applicant's arguments filed 8-18-22 have been fully considered but they are not persuasive.  With regards to the remaining 112 rejections, the limitations are not supported with regards to the elected embodiment.  There may be support for such limitations but these embodiments have not been elected.  Applicant can amend the claims in such away that they correspond with the elected embodiment or put the these claims in a withdrawn status.
With regards to Gonterman et al. in view of Durbin, the Examiner disagrees with Applicant’s arguments and the rejection remains.  Gonterman et al. teach an ornamental design and it would have been obvious to have modified this design with any reasonable and known aperture setup (paragraph [0027] of G539 provides evidence to support modifications).  The remaining evidence references provide evidence that it is known for kitchen tools with different intended functions to incorporate the same aperture setups.  It would have been obvious to one skilled in the art to have modified the ornamental design with any reasonable and known aperture setup including the one taught by Durbin.  Modified Gonterman et al. will still function as intended.  
With regards to application of Durbin, the rejection utilizes apertures f1, f2, f3, r1, r2, and r3 only and apertures ends e1-e3 are aligned on axis a1 and e4-e6 are on axis a2 which is parallel to a1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 October 2022
/Jason Daniel Prone/ Primary Examiner, Art Unit 3724